UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	June 30, 2015 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/15 (Unaudited) U.S. GOVERNMENT AGENCY OBLIGATIONS (19.8%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Banks unsec. discount notes 0.150 11/25/15 $11,217,000 $11,210,130 Federal Home Loan Banks unsec. discount notes 0.150 11/3/15 5,000,000 4,997,396 Federal Home Loan Banks unsec. discount notes 0.127 8/28/15 7,850,000 7,848,394 Federal Home Loan Banks unsec. discount notes 0.090 8/21/15 6,022,000 6,021,232 Federal Home Loan Banks unsec. discount notes 0.090 8/12/15 48,250,000 48,244,947 Federal Home Loan Banks unsec. discount notes 0.070 8/7/15 15,500,000 15,498,882 Federal Home Loan Banks unsec. discount notes 0.115 7/29/15 10,000,000 9,999,106 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 11/23/15 10,000,000 9,994,764 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 10/30/15 27,503,000 27,493,756 Federal Home Loan Mortgage Corporation unsec. discount notes 0.140 10/19/15 2,000,000 1,999,144 Federal Home Loan Mortgage Corporation unsec. discount notes 0.060 9/9/15 6,500,000 6,499,242 Federal Home Loan Mortgage Corporation unsec. discount notes 0.095 9/2/15 25,000,000 24,995,844 Federal Home Loan Mortgage Corporation unsec. discount notes 0.110 8/28/15 10,000,000 9,998,228 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 8/21/15 38,500,000 38,495,091 Federal Home Loan Mortgage Corporation unsec. discount notes 0.076 8/14/15 43,908,000 43,903,902 Federal Home Loan Mortgage Corporation unsec. discount notes 0.070 7/27/15 10,600,000 10,599,464 Federal Home Loan Mortgage Corporation unsec. discount notes 0.165 7/22/15 3,550,000 3,549,658 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 7/10/15 9,250,000 9,249,699 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.090 10/15/15 17,000,000 16,995,495 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.140 7/7/15 3,500,000 3,499,918 Federal National Mortgage Association unsec. discount notes 0.150 11/25/15 6,277,000 6,273,155 Federal National Mortgage Association unsec. discount notes 0.160 9/9/15 16,845,000 16,839,759 Federal National Mortgage Association unsec. discount notes 0.055 9/2/15 8,000,000 7,999,230 Federal National Mortgage Association unsec. discount notes 0.110 8/26/15 12,686,000 12,683,829 Federal National Mortgage Association unsec. discount notes 0.080 8/21/15 7,915,000 7,914,103 Federal National Mortgage Association unsec. discount notes 0.077 8/17/15 25,000,000 24,997,487 Total U.S. government agency obligations (cost $387,801,855) COMMERCIAL PAPER (19.7%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.190 7/10/15 $5,000,000 $4,999,763 American Honda Finance Corp. 0.120 7/7/15 21,000,000 20,999,580 Apple, Inc. 0.095 7/23/15 9,000,000 8,999,478 BMW US Capital, LLC 0.120 7/10/15 11,000,000 10,999,670 BNP Paribas/New York, NY (France) 0.170 7/6/15 6,075,000 6,074,857 BPCE SA 144A (France) 0.125 7/10/15 9,750,000 9,749,695 Chevron Corp. 0.090 7/13/15 22,000,000 21,999,340 Coca-Cola Co. (The) 0.110 8/24/15 15,000,000 14,997,525 Commonwealth Bank of Australia (Australia) 0.180 8/28/15 10,000,000 9,997,100 DnB Bank ASA (Norway) 0.220 7/13/15 5,000,000 4,999,633 DnB Bank ASA 144A (Norway) 0.150 7/2/15 8,000,000 7,999,967 Export Development Canada (Canada) 0.110 8/10/15 25,000,000 24,996,944 General Electric Capital Corp. 0.140 7/9/15 18,000,000 17,999,440 Lloyds Bank PLC (United Kingdom) 0.120 7/14/15 9,600,000 9,599,584 National Australia Bank, Ltd. (Australia) 0.140 8/10/15 20,000,000 19,996,889 National Bank of Canada 144A (Canada) 0.210 7/23/15 20,000,000 19,997,433 Nestle Capital Corp. 0.140 7/8/15 18,000,000 17,999,510 Nordea Bank AB (Sweden) 0.280 10/19/15 1,725,000 1,723,524 Nordea Bank AB 144A (Sweden) 0.245 10/5/15 18,000,000 17,988,240 Procter & Gamble Co. (The) 0.070 7/1/15 15,000,000 15,000,000 Roche Holdings, Inc. (Switzerland) 0.100 8/7/15 7,000,000 6,999,281 Roche Holdings, Inc. (Switzerland) 0.110 7/28/15 2,275,000 2,274,812 Roche Holdings, Inc. (Switzerland) 0.120 7/13/15 9,000,000 8,999,640 Simon Property Group LP 0.160 7/20/15 20,000,000 19,998,311 Simon Property Group LP 0.160 7/1/15 1,500,000 1,500,000 State Street Corp. 0.200 9/16/15 19,000,000 18,991,872 Svenska Handelsbanken AB (Sweden) 0.170 7/13/15 22,000,000 21,998,753 Swedbank AB (Sweden) 0.140 7/8/15 2,500,000 2,499,932 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.130 7/10/15 13,700,000 13,699,555 Toyota Motor Credit Corp. 0.140 8/6/15 22,000,000 21,996,920 Total commercial paper (cost $386,077,248) REPURCHASE AGREEMENTS (28.8%) (a) Principal amount Value Interest in $121,000,000 joint tri-party repurchase agreement dated 6/30/15 with Bank of Nova Scotia due 7/1/15 - maturity value of $50,000,139 for an effective yield of 0.100% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 8.125% and due dates ranging from 7/31/15 to 4/15/49, valued at $123,420,409) $50,000,000 $50,000,000 Interest in $229,100,000 joint tri-party term repurchase agreement dated 6/25/15 with Citigroup Global Markets, Inc. due 7/2/15 - maturity value of $82,501,444 for an effective yield of 0.090% (collateralized by various U.S. Treasury notes and bonds and various mortgage backed securities with coupon rates ranging from 0.190% to 7.645% and due dates ranging from 7/30/15 to 5/15/45, valued at $233,682,000) 82,500,000 82,500,000 Interest in $329,000,000 joint tri-party repurchase agreement dated 6/30/15 with Citigroup Global Markets, Inc. due 7/1/15 - maturity value of $150,000,500 for an effective yield of 0.120% (collateralized by various mortgage backed securities with coupon rates ranging from 2.250% to 8.000% and due dates ranging from 6/15/18 to 5/15/45, valued at $335,580,000) 150,000,000 150,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 6/25/15 with J.P. Morgan Securities, LLC due 7/2/15 - maturity value of $50,000,681 for an effective yield of 0.070% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 11.000% and due dates ranging from 9/1/15 to 5/1/51, valued at $51,001,594) 50,000,000 50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 6/30/15 with J.P. Morgan Securities, LLC due 7/1/15 - maturity value of $50,000,153 for an effective yield of 0.11% (collateralized by a U.S. Treasury bond with a coupon rate of 5.000% and a due date of 5/15/37, valued at $51,000,286) 50,000,000 50,000,000 Interest in $416,015,000 joint tri-party repurchase agreement dated 6/30/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/15 - maturity value of $147,821,452 for an effective yield of 0.110% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 3.500% and due dates ranging from 9/1/43 to 5/1/45, valued at $424,335,301) 147,821,000 147,821,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 6/30/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/7/15 - maturity value of $35,600,554 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.000% and due dates ranging from 9/1/44 to 5/1/45, valued at $102,000,001) 35,600,000 35,600,000 Total repurchase agreements (cost $565,921,000) ASSET-BACKED COMMERCIAL PAPER (12.9%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. 144A (Switzerland) 0.210 7/8/15 $10,000,000 $9,999,592 Chariot Funding, LLC 0.170 8/25/15 15,000,000 14,996,104 CHARTA, LLC 0.140 7/23/15 8,750,000 8,749,251 Collateralized Commercial Paper II Co., LLC 144A 0.220 9/2/15 20,000,000 19,992,300 Fairway Finance, LLC 144A (Canada) 0.210 10/2/15 21,000,000 20,988,608 Gotham Funding Corp. 144A (Japan) 0.170 7/6/15 22,000,000 21,999,481 Jupiter Securitization Co., LLC 0.143 7/6/15 9,975,000 9,974,802 Jupiter Securitization Co., LLC 144A 0.150 8/5/15 10,000,000 9,998,542 Liberty Street Funding, LLC (Canada) 0.180 7/20/15 5,000,000 4,999,525 Liberty Street Funding, LLC 144A (Canada) 0.180 7/23/15 16,000,000 15,998,240 Manhattan Asset Funding Co., LLC (Japan) 0.190 7/22/15 4,000,000 3,999,557 Manhattan Asset Funding Co., LLC (Japan) 0.250 7/6/15 18,000,000 17,999,375 MetLife Short Term Funding, LLC 144A 0.164 7/20/15 21,000,000 20,998,186 Old Line Funding, LLC 0.200 9/18/15 7,000,000 6,996,928 Old Line Funding, LLC 144A 0.240 8/21/15 13,000,000 12,995,580 Regency Markets No. 1, LLC 0.170 7/16/15 10,000,000 9,999,292 Regency Markets No. 1, LLC 144A 0.170 7/20/15 9,500,000 9,499,148 Thunder Bay Funding, LLC 144A 0.240 8/21/15 17,250,000 17,244,135 Thunder Bay Funding, LLC 144A 0.220 8/11/15 5,000,000 4,998,747 Working Capital Management Co. 144A (Japan) 0.170 7/2/15 10,800,000 10,799,949 Total asset-backed commercial paper (cost $253,227,342) CERTIFICATES OF DEPOSIT (6.4%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group Ltd./New York NY 0.160 10/8/15 $19,500,000 $19,500,000 Canadian Imperial Bank of Commerce/New York, NY 0.140 7/27/15 21,500,000 21,500,000 Credit Agricole Corporate and Investment Bank/New York (France) 0.150 7/2/15 11,000,000 11,000,000 DnB Bank ASA/New York (Norway) 0.195 8/19/15 9,000,000 9,001,163 HSBC Bank USA, NA FRN 0.276 7/22/15 22,000,000 22,001,103 Royal Bank of Canada/New York, NY FRN (Canada) 0.267 7/23/15 15,200,000 15,200,680 Skandinaviska Enskilda Banken AB/New York, NY 0.210 7/8/15 2,600,000 2,600,035 Skandinaviska Enskilda Banken AB/New York, NY 0.200 7/23/15 3,000,000 3,000,110 Skandinaviska Enskilda Banken AB/New York, NY 0.160 7/30/15 13,925,000 13,926,009 Svenska Handelsbanken/New York, NY (Sweden) 0.220 9/8/15 2,000,000 2,000,019 Toronto-Dominion Bank/NY (Canada) 0.160 7/6/15 6,225,000 6,225,499 Total certificates of deposit (cost $125,954,618) U.S. TREASURY OBLIGATIONS (5.0%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Notes (k) 0.099 1/31/17 $21,000,000 $20,999,324 U.S. Treasury Notes (k) 0.085 7/31/16 17,750,000 17,750,576 U.S. Treasury Notes (k) 0.084 4/30/16 17,950,000 17,950,499 U.S. Treasury Notes (k) 0.068 10/31/16 18,000,000 18,000,122 U.S. Treasury Notes (k) 0.060 1/31/16 23,650,000 23,647,873 Total U.S. treasury Obligations (cost $98,348,394) MUNICIPAL BONDS AND NOTES (4.5%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Duke University Commercial Paper, Ser. B-98 0.150 7/16/15 $10,000,000 $9,999,375 Johns Hopkins University Commercial Paper, Ser. C 0.130 8/18/15 8,000,000 8,000,000 President and Fellows of Harvard College Commercial Paper 0.110 7/7/15 18,206,000 18,205,666 Texas A&M University Commercial Paper, Ser. B 0.130 7/2/15 12,500,000 12,500,000 University of Chicago Commercial Paper, Ser. A 0.120 8/17/15 15,000,000 14,997,651 University of Chicago Commercial Paper, Ser. A 0.101 7/7/15 5,000,000 4,999,917 Yale University Commercial Paper 0.100 7/7/15 19,000,000 18,999,680 Total municipal bonds and notes (cost $87,702,289) TIME DEPOSITS (2.4%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.080 7/1/15 $19,000,000 $19,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.060 7/1/15 9,500,000 9,500,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.030 7/1/15 19,000,000 19,000,000 Total time deposits (cost $47,500,000) CORPORATE BONDS AND NOTES (0.5%) (a) Interest rate (%) Maturity date Principal amount Value US Bancorp, MN sr. unsec. unsub. notes Ser. MTN 2.450 7/27/15 $3,250,000 $3,255,162 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT 0.555 7/20/15 6,300,000 6,301,313 Total corporate bonds and notes (cost $9,556,475) TOTAL INVESTMENTS Total investments (cost $1,962,089,221) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,961,788,507. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $253,227,342 $— Certificates of deposit — 125,954,618 — Commercial paper — 386,077,248 — Corporate bonds and notes — 9,556,475 — Municipal bonds and notes — 87,702,289 — Repurchase agreements — 565,921,000 — Time deposits — 47,500,000 — U.S. government agency obligations — 387,801,855 — U.S. treasury obligations — 98,348,394 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Citigroup Global Markets, Inc. J.P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $50,000,000 $232,500,000 $100,000,000 $183,421,000 $565,921,000 Total Assets $50,000,000 $232,500,000 $100,000,000 $183,421,000 $565,921,000 Total Financial and Derivative Net Assets $50,000,000 $232,500,000 $100,000,000 $183,421,000 $565,921,000 Total collateral received (pledged)##† $50,000,000 $232,500,000 $100,000,000 $183,421,000 Net amount $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2015
